Case 2:18-cv-01890-JMA-ARL Document 54 Filed 11/08/19 Page 1 of 1 PageID #: 768




                                      3 Dakota Drive, Suite 300
                                    Lake Success, New York 11042
                                     Telephone: (516) 328-2300
                                         Fax: (516) 328-6638
                                        www.abramslaw.com


                                                     November 8, 2019

 Honorable Joan M. Azrack
 United States District Judge
 Eastern District of New York
 100 Federal Plaza
 Central Islip, NY 11722

                        Re:     C.W., et al., v Bd. of Ed. Garden City Union Free School
                                District, et al.,
                                18-CV-1890 (JFB)(ARL)

 Honorable Azrack:

         My clients, the plaintiffs in the above referenced action, have advised me and the District’s
 attorney that they will be proceeding pro se. I respectfully request the Court approve my request
 to be removed as the attorney of record for this case.

                                                       Respectfully submitted,




                                                       Amy Marion

 cc:    Via ECF
        Plaintiffs
        all counsel of record
